       Case: 3:19-cv-00043-wmc Document #: 21 Filed: 08/10/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WISCONSIN


ROBERT J. STIETZ,

                        Plaintiff,                       Case No. 19-CV-0043
v.

JOSEPH J. FROST and
NICK WEBSTER,

                        Defendants.


                   NOTICE OF APPEAL TO THE UNITED STATES
                COURT OF APPEALS FOR THE SEVENTH CIRCUIT


       Notice is hereby given that Robert J. Stietz, Plaintiff in the above-named case, appeals

to the United States Court of Appeals for the Seventh Circuit from the Opinion and Order

entered by the District Court and docketed by the Clerk of Court on July 9, 2020, in favor of

Defendants Joseph J. Frost and Nick Webster and against Plaintiff Robert J. Stietz.


       Dated this 10th day of August 2020.
                                                   MURPHY DESMOND S.C.
                                                   Attorneys for Plaintiff


                                Electronically signed by: /s/ Stephen L. Morgan
                                                         Stephen L. Morgan
                                                         State Bar No. 1015099
                                                         33 East Main Street, Suite 500
                                                         P.O. Box 2038
                                                         Madison, WI 53701-2038
                                                         (608) 257-7181
